 


109 HR 2717 IH: Hunger-Free Communities Act of 2005
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2717 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Osborne (for himself and Mr. McGovern) introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To reduce hunger in the United States by half by 2010, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Hunger-Free Communities Act of 2005. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
Sec. 3. Definitions. 
TITLE I—National commitment to end hunger 
Sec. 101. Sense of Congress. 
Sec. 102. Data collection. 
Sec. 103. Annual hunger report. 
TITLE II—Strengthening community efforts 
Sec. 201. Hunger-free communities assessment grants. 
Sec. 202. Hunger-free communities infrastructure grants. 
Sec. 203. Training and technical assistance grants. 
Sec. 204. Report. 
TITLE III—Authorization of appropriations 
Sec. 301. Authorization of appropriations.  
2.FindingsCongress finds that— 
(1)food insecurity and hunger are growing problems in the United States; 
(2)in 2003, more than 36,000,000 people, 13,000,000 of whom were children, lived in households that were food insecure, representing an increase of 5,200,000 people in just 4 years; 
(3)over 9,600,000 people lived in households in which at least 1 person experienced hunger; 
(4)
(A)at the 1996 World Food Summit, the United States, along with 185 other countries, pledged to reduce the number of undernourished people by half by 2015; and 
(B)as a result of this pledge, the Department of Health and Human Services adopted the Healthy People 2010 goal to cut food insecurity in half by 2010, and in doing so reduce hunger; 
(5)
(A)the Healthy People 2010 goal measures progress that has been made since the 1996 World Food Summit and urges the Federal Government to reduce food insecurity from the 1995 level of 12 percent to 6 percent; 
(B)in 1999, food insecurity decreased to 10.1 percent, and hunger decreased to 3 percent, but no progress has been made since 1999; and 
(C)in 2003, food insecurity increased to 11.2 percent and hunger increased to 3.5 percent, so that the United States needs to reduce food insecurity by approximately 5 percentage points in the next 5 years in order to reach the Healthy People 2010 goal; 
(6)anti-hunger organizations in the United States have encouraged Congress to achieve the commitment of the United States to decrease food insecurity and hunger in half by 2010 and eliminating food insecurity and hunger by 2015; 
(7)anti-hunger organizations in the United States have identified strategies to cut food insecurity and hunger in half by 2010 and to eliminate food insecurity and hunger by 2015; 
(8)
(A)national nutrition programs are among the fastest, most direct ways to efficiently and effectively prevent hunger, reduce food insecurity, and improve nutrition among the populations targeted by a program; and 
(B)the programs are responsible for the absence of widespread hunger and malnutrition among the poorest people, especially children, in the United States; 
(9)
(A)although national nutrition programs are essential in the fight against hunger, the programs fail to reach all of the people eligible and entitled to their services; 
(B)according to the Department of Agriculture, only approximately 56 percent of food-insecure households receive assistance from at least 1 of the 3 largest national nutrition programs, the food stamp program, the special supplemental nutrition program for women, infants, and children (WIC), and the school lunch program; 
(C)the food stamp program reaches only about 54 percent of the households that are eligible for benefits; and 
(D)free and reduced price school breakfasts are served to about 1/2 of the low-income children who get free or reduced price lunches, and during the summer months, less than 20 percent of the children who receive free and reduced price school lunches are served meals; 
(10)in 2001, food banks, food pantries, soup kitchens, and emergency shelters helped to feed more than 23,000,000 low-income people; 
(11)community-based organizations and charities can help— 
(A)play an important role in preventing and reducing hunger; 
(B)measure community food security; 
(C)develop and implement plans for improving food security; 
(D)educate community leaders about the problems of and solutions to hunger; 
(E)ensure that local nutrition programs are implemented effectively; and 
(F)improve the connection of food insecure people to anti-hunger programs; 
(12)according to the Department of Agriculture, in 2003, hunger was 8 times as prevalent, and food insecurity was nearly 6 times as prevalent, in households with incomes below 185 percent of the poverty line as in households with incomes at or above 185 percent of the poverty line; and 
(13)in order to achieve the goal of reducing food insecurity and hunger by 1/2 by 2010, the United States needs to— 
(A)ensure improved employment and income opportunities, especially for less-skilled workers and single mothers with children; and 
(B)reduce the strain that rising housing and health care costs place on families with limited or stagnant incomes. 
3.DefinitionsIn this Act: 
(1)Domestic hunger goalThe term domestic hunger goal means— 
(A)the goal of reducing hunger in the United States to at or below 2 percent by 2010; or 
(B)the goal of reducing food insecurity in the United States to at or below 6 percent by 2010. 
(2)Emergency feeding organizationThe term emergency feeding organization has the meaning given the term in section 201A of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501). 
(3)Food securityThe term food security means the state in which an individual has access to enough food for an active, healthy life. 
(4)Hunger-free communities goalThe term hunger-free communities goal means any of the 14 goals described in the H. Con. Res. 302 (102nd Congress). 
(5)SecretaryThe term Secretary means the Secretary of Agriculture. 
INational commitment to end hunger 
101.Sense of CongressIt is the sense of Congress that— 
(1)Congress is committed to— 
(A)achieving domestic hunger goals; 
(B)achieving hunger-free communities goals; and 
(C)ending hunger by 2015; 
(2)Federal food and nutrition programs should receive adequate funding to meet the requirements of the programs; and 
(3)the entitlement nature of the child and adult care food program, the food stamp program established by section 4 of the Food Stamp Act of 1977 (7 U.S.C. 2013), the school breakfast and lunch programs, and the summer food service program should be preserved. 
102.Data collection 
(a)In generalThe American Communities Survey, acting under the authority of the Census Bureau pursuant to section 141 of title 13, United States Code, shall collect and submit to the Secretary information relating to food security. 
(b)CompilationNot later than October 31 of each year, the Secretary shall compile the information submitted under subsection (a) to produce data on food security at the Federal, State, and local levels. 
103.Annual hunger report 
(a)Study 
(1)In generalThe Secretary shall conduct a study, and annual updates of the study, of major matters relating to the problem of hunger in the United States, as determined by the Secretary. 
(2)Matters to be assessedThe matters to be assessed by the Secretary shall include— 
(A)the information compiled under section 102(b); 
(B)measures carried out during the previous year by Federal, State, and local governments to achieve domestic hunger goals and hunger-free communities goals; and 
(C)measures that could be carried out by Federal, State, and local governments to achieve domestic hunger goals and hunger-free communities goals. 
(b)RecommendationsThe Secretary shall develop recommendations on— 
(1)removing obstacles to achieving domestic hunger goals and hunger-free communities goals; and 
(2)otherwise reducing domestic hunger. 
(c)ReportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to the President and Congress a report that contains— 
(1)a detailed statement of the results of the study, or the most recent update to the study, conducted under subsection (a); and 
(2)the most recent recommendations of the Secretary under subsection (b). 
IIStrengthening community efforts 
201.Hunger-free communities collaborative grants 
(a)Definition of eligible entityIn this section, the term eligible entity means a public food program service provider or a nonprofit organization, including but not limited to an emergency feeding organization, that demonstrates the organization has collaborated, or will collaborate, with 1 or more local partner organizations to achieve at least 1 hunger-free communities goal. 
(b)Program authorized 
(1)In generalThe Secretary shall use not more than 50 percent of any funds made available under title III to make grants to eligible entities to pay the Federal share of the costs of an activity described in subsection (d). 
(2)Federal shareThe Federal share of the cost of carrying out an activity under this section shall not exceed 80 percent. 
(3)Non-Federal share 
(A)CalculationThe non-Federal share of the cost of an activity under this section may be provided in cash or in kind, fairly evaluated, including facilities, equipment, or services. 
(B)SourcesAny entity may provide the non-Federal share of the cost of an activity under this section through a State government, a local government, or a private source. 
(c)Application 
(1)In generalTo receive a grant under this section, an eligible entity shall submit an application to the Secretary at the time and in the manner and accompanied by any information the Secretary may require. 
(2)ContentsEach application submitted under paragraph (1) shall— 
(A)identify any activity described in subsection (d) that the grant will be used to fund; 
(B)describe the means by which an activity identified under subparagraph (A) will reduce hunger in the community of the eligible entity; 
(C)list any partner organizations of the eligible entity that will participate in an activity funded by the grant; 
(D)describe any agreement between a partner organization and the eligible entity necessary to carry out an activity funded by the grant; and 
(E)if an assessment described in subsection (d)(1) has been performed, include— 
(i)a summary of that assessment; and 
(ii)information regarding the means by which the grant will help reduce hunger in the community of the eligible entity. 
(3)PriorityIn making grants under this section, the Secretary shall give priority to eligible entities that— 
(A)demonstrate in the application of the eligible entity that the eligible entity makes collaborative efforts to reduce hunger in the community of the eligible entity; and 
(B)
(i)serve a predominantly rural and geographically underserved area; 
(ii)serve communities in which the rates of food insecurity, hunger, poverty, or unemployment are demonstrably higher than national average rates; 
(iii)provide evidence of long-term efforts to reduce hunger in the community; 
(iv)provide evidence of public support for the efforts of the eligible entity; or 
(v)demonstrate in the application of the eligible entity a commitment to achieving more than 1 hunger-free communities goal. 
(d)Use of funds 
(1)Assessment of hunger in the community 
(A)In generalAn eligible entity in a community that has not performed an assessment described in subparagraph (B) may use a grant received under this section to perform the assessment for the community. 
(B)AssessmentThe assessment referred to in subparagraph (A) shall include— 
(i)an analysis of the problem of hunger in the community served by the eligible entity; 
(ii)an evaluation of any facility and any equipment used to achieve a hunger-free communities goal in the community; 
(iii)an analysis of the effectiveness and extent of service of existing nutrition programs and emergency feeding organizations; and 
(iv)a plan to achieve any other hunger-free communities goal in the community. 
(2)ActivitiesAn eligible entity in a community that has submitted an assessment to the Secretary shall use a grant received under this section for any fiscal year for activities of the eligible entity, including— 
(A)meeting the immediate needs of people in the community served by the eligible entity who experience hunger by— 
(i)distributing food; 
(ii)providing community outreach; or 
(iii)improving access to food as part of a comprehensive service; 
(B)developing new resources and strategies to help reduce hunger in the community; 
(C)establishing a program to achieve a hunger-free communities goal in the community, including— 
(i)a program to prevent, monitor, and treat children in the community experiencing hunger or poor nutrition; or 
(ii)a program to provide information to people in the community on hunger, domestic hunger goals, and hunger-free communities goals; and 
(D)establishing a program to provide food and nutrition services as part of a coordinated community-based comprehensive service. 
202.Hunger-free communities infrastructure grants 
(a)Definition of eligible entityIn this section, the term eligible entity means an emergency feeding organization (as defined in section 201A(4) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501(4))). 
(b)Program authorized 
(1)In generalThe Secretary shall use not more than 40 percent of any funds made available under title III to make grants to eligible entities to pay the Federal share of the costs of an activity described in subsection (d). 
(2)Federal shareThe Federal share of the cost of carrying out an activity under this section shall not exceed 80 percent. 
(c)Application 
(1)In generalTo receive a grant under this section, an eligible entity shall submit an application to the Secretary at the time and in the manner and accompanied by any information the Secretary may require. 
(2)ContentsEach application submitted under paragraph (1) shall— 
(A)identify any activity described in subsection (d) that the grant will be used to fund; and 
(B)describe the means by which an activity identified under subparagraph (A) will reduce hunger in the community of the eligible entity. 
(3)PriorityIn making grants under this section, the Secretary shall give priority to eligible entities the applications of which demonstrate 2 or more of the following: 
(A)The eligible entity serves a predominantly rural and geographically underserved area. 
(B)The eligible entity serves a community in which the rates of food insecurity, hunger, poverty, or unemployment are demonstrably higher than national average rates. 
(C)The eligible entity serves a community that has carried out long-term efforts to reduce hunger in the community. 
(D)The eligible entity serves a community that provides public support for the efforts of the eligible entity. 
(E)The eligible entity is committed to achieving more than 1 hunger-free communities goal. 
(d)Use of fundsAn eligible entity shall use a grant received under this section for any fiscal year to carry out activities of the eligible entity, including— 
(1)constructing, expanding, or repairing a facility or equipment to support hunger relief agencies in the community; 
(2)assisting an emergency feeding organization in the community in obtaining locally-produced produce and protein products; and 
(3)assisting an emergency feeding organization in the community to process and serve wild game. 
203.Hunger-free communities training and technical assistance grants 
(a)Definition of eligible entityIn this section, the term eligible entity means a national or regional nonprofit organization that carries out an activity described in subsection (d). 
(b)Program authorized 
(1)In generalThe Secretary shall use not more than 10 percent of any funds made available under title III to make grants to eligible entities to pay the Federal share of the costs of an activity described in subsection (d). 
(2)Federal shareThe Federal share of the cost of carrying out an activity under this section shall not exceed 80 percent. 
(c)Application 
(1)In generalTo receive a grant under this section, an eligible entity shall submit an application to the Secretary at the time and in the manner and accompanied by any information the Secretary may require. 
(2)ContentsEach application submitted under paragraph (1) shall— 
(A)demonstrate that the eligible entity does not operate for profit; 
(B)describe any national or regional training program carried out by the eligible entity, including a description of each region served by the eligible entity; 
(C)describe any national or regional technical assistance provided by the eligible entity, including a description of each region served by the eligible entity; and 
(D)describe the means by which each organization served by the eligible entity— 
(i)works to achieve a domestic hunger goal; 
(ii)works to achieve a hunger-free communities goal; or 
(iii)used a grant received by the organization under section 201 or 202. 
(3)PriorityIn making grants under this section, the Secretary shall give priority to eligible entities the applications of which demonstrate 2 or more of the following: 
(A)The eligible entity serves a predominantly rural and geographically underserved area. 
(B)The eligible entity serves a region in which the rates of food insecurity, hunger, poverty, or unemployment are demonstrably higher than national average rates. 
(C)The eligible entity serves a region that has carried out long-term efforts to reduce hunger in the region. 
(D)The eligible entity serves a region that provides public support for the efforts of the eligible entity. 
(E)The eligible entity is committed to achieving more than 1 hunger-free communities goal. 
(d)Use of fundsAn eligible entity shall use a grant received under this section for any fiscal year to carry out national or regional training and technical assistance for organizations that— 
(1)work to achieve a domestic hunger goal; 
(2)work to achieve a hunger-free communities goal; or 
(3)receive a grant under section 201 or 202. 
204.ReportNot later than September 30, 2011, the Secretary shall submit to Congress a report describing— 
(1)each grant made under this title, including— 
(A)a description of any activity funded by such a grant; and 
(B)the degree of success of each activity funded by such a grant in achieving hunger-free communities goals; and 
(2)the degree of success of all activities funded by grants under this title in achieving domestic hunger goals. 
IIIAuthorization of appropriations 
301.Authorization of appropriations 
There is authorized to be appropriated to carry out title II $50,000,000 for each of fiscal years 2006 through 2011. 
 
